Citation Nr: 1705520	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  07-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis. 

2.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.

3.  Entitlement to a temporary total rating for bilateral foot surgery.  

4.  Entitlement to an initial compensable rating for adenoma of the pituitary gland, benign tumor. 

5.  Entitlement to an initial rating in excess of 30 percent for bilateral fibrocystic breast disease with excisions.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and G. N.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to July 2005. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a May 2006 rating decision, the RO, in part, granted service connection for an adjustment disorder with depressed mood and assigned a 10 percent rating, and bilateral fibrocystic breast disease with excisions and assigned a noncompensable rating.  

In an October 2007 rating decision, the RO granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating for each foot, and adenoma of the pituitary gland, benign tumor and assigned a noncompensable rating.  

Thereafter, in a January 2009 rating decision, the RO denied service connection for a thyroid disorder.  

In a March 2009 rating decision, the RO increased the disability rating for fibrocystic breast disease with excisions to 30 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

Subsequently, in a September 2009 rating decision, the RO, in relevant part, denied a temporary total rating for bilateral foot surgery. 

In January 2014, the Board granted service connection for a thyroid disorder, status post thyroidectomy, and granted a 50 percent rating for adjustment disorder/major depressive disorder.  The Board remanded the issues of entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.; entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis; entitlement to an initial compensable rating for adenoma of the pituitary gland, benign tumor; entitlement to an initial rating in excess of 30 percent for fibrocystic breast disease with excisions; entitlement to a temporary total rating for bilateral foot surgery; and entitlement to an effective date earlier than January 5, 2010, for a TDIU, to the RO for additional action.

In a February 2016 rating decision, the RO granted the claim of entitlement to an earlier effective date for the grant of TDIU.

The Board previously noted that the issue of entitlement to service connection for a gynecological disability of the uterus was raised, but had been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's plantar fasciitis of the right foot most nearly approximates no more than a moderate level of disability.

2.  The Veteran's plantar fasciitis of the left foot most nearly approximates no more than a moderate level of disability.

3.  The record does not contain any document of bilateral or unilateral foot surgery during the appeal period.

4.  The Veteran's adenoma of the pituitary gland, benign tumor, is asymptomatic and does not cause interference with endocrine functions or residual endocrine dysfunction.

5.  The Veteran's bilateral fibrocystic breast disease with excisions has resulted in multiple breast excisions resulting in changes to the breasts; the Veteran has not had a mastectomy of any kind of either breast.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016). 

2.  .  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016). 

3.  The criteria for a temporary total evaluation for foot surgery are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.29, 4.30 (2016).

4.  The  criteria for an initial compensable disability rating for adenoma of the pituitary gland, benign tumor, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7915 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but no higher, for bilateral fibrocystic breast disease with excisions are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7626 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case or supplemental statement of the case, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in August 2005, April 2006, September 2008, and March 2010 letters.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluations assigned following the granting of service connection for her disabilities.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Dingess/Hartman at 490-91.  Thereafter, once a notice of disagreement has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the notices of disagreement, the Veteran took issue with the initial disability ratings assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent her a statement of the case that contained, in pertinent part, the criteria for establishing her entitlement to a higher ratings for her disabilities and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Board notes that with regard to the claim for a temporary total rating based on foot surgery, the Board remanded this case after noting that the Veteran had testified at her June 2011 hearing that she had undergone bilateral foot surgery in 2010 which was performed by Dr. C.H.  Although a February 2010 letter as well as a June 2011 medical prescription (as well as an earlier September 2006 letter) suggested the necessity of foot surgery, no surgical records were of record.  In addition, Dr. C.H.'s clinical records were also not of record.  On remand, the RO attempted to secure the necessary medical release from the Veteran regarding the documents.  This action could not be accomplished as the Veteran did not respond.  

The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at RO hearings in September 2008 and in June 2011.  The hearings were adequate as the Decision Review Officers who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Higher Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.  

The Board notes that, since as noted below, the plantar fasciitis was not productive of pain on motion and did not affect weight-bearing, the provisions noted above do not apply.

Plantar Fasciitis of the Feet

In August 2005, the Veteran was treated for her bilateral plantar fasciitis.  She reported having pain for over a year with both sides of the same intensity.  She had tried different treatments without relief so far including inserts, insoles, and physical therapy.  Physical examination revealed bilateral flat feet.  She had point tenderness over the plantar fascia, just distal to the calcaneus.  Her distal neurovascular examination was intact.  There was intact sensation to light touch.  There was no crepitus.  X-rays revealed no fractures and no dislocations.  The option of surgery was discussed.  

In September 2005, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had previously complained of heel pain.  The left was greater than the right.  She reported having treatments by way of heel injections, exercises, ice, proper shoes, biomechanical devices or inserts (which she continued to wear), and night splints.  The Veteran reported that the orthotics or biomechanical inserts might have helped.  Currently the Veteran continued to have bilateral pain in the arches and heels.  She related that standing for half an hour increased the pain to a level 9-10 and walking 2 miles increased the pain to a level 10.  The Veteran also experienced pain while sitting at rest.  To alleviate the pain, the Veteran took Motrin 600 mg with no relief.  She was using the shoe inserts, which provided some relief, but the Veteran stated that she needed new inserts.  The heel injections had helped for about 1-2 days, and then the pain returned.  The Veteran reported flare-ups over a level 5 daily, depending on how much activity she was engaging in.  This pain would flare up to a level 6.5 and would last until she went home and put her feet up.  During these flare-ups, she needed to stop and rest and get off of her feet.  She described the pain as a burning-type pain.  The Veteran reported redness in both feet with flare-ups.  She reported having stiffness, but did state her feet feel sore.  She denied that the feet had ever locked up on her.  She stated that she fell twice this week due to foot pain.  She used no cane or assistive device.  The Veteran indicated that the bilateral foot pain did not interfere with bathing.  She did have difficulty wearing combat boots and had had a profile for tennis shoes.  She had no difficulty with home activities unless she was having a flare-up, and then she stopped all activities until the flare-up started to abate.  Her feet had been very painful that week, but the Veteran stated she had been pushing herself.  She was currently not employed.  She did have difficulty in the military with prolonged standing and walking.  She used the treadmill.  If she was having bilateral foot pain, she avoided using the treadmill. 

On examination, the Veteran had thickened skin on both heels.  There was no redness, warmth, or effusion.  There was tenderness with palpation in both arches and bilateral heels.  Achilles tendon was in good alignment with the heel.  Arches were fairly flush with the floor.  There were no unusual corns or calluses.  The Veteran used no assistive device.  She did have heel inserts in her shoes.  The Veteran had bilateral ankle dorsiflexion to 20 degrees with pain in the dorsal surface of the foot.  She performed range of motion of the ankles and had plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees bilaterally with no pain.  There was no increased pain with repetitive range of motion.  There was no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  There was no change in degrees of range of motion following repetitive range of motion.  The Veteran was able to wiggle the toes of both feet without any difficulty.  There was no pain with wiggling of the toes.  There was no increased weakness, decreased endurance, or incoordination following repeated wiggling of the toes.  There was no change in degrees of range of motion of the toes following repetitive wiggling of the toes.  Strength with dorsiflexion was 3/5 with giving way secondary to pain.  Plantar flexion was 5/5 with slight pain.  Otherwise lower extremity strength was 5/5 throughout..  The diagnosis was bilateral plantar fasciitis with residual foot pain, as described.

In January 2006, the Veteran reported for VA treatment for foot pain.  She was having much more pain in her left foot than the right foot.  Magnetic resonance imaging (MRI) revealed plantar fasciitis on the left, and was normal on the right.  The examiner indicated that the Veteran was going to be provided with orthotics.

In a September 2006 letter, Dr. C.H. indicated that he was an Orthopedic Surgeon with subspecialty training in Foot and Ankle Surgery.  He noted that during the Veteran's deployment in 2003-2004, she began to complain of bilateral heel pain with the prolonged standing, jumping from vehicles, and wearing combat boots.  She did not have these complaints prior to her deployment.  She reported being diagnosed with bilateral plantar fasciitis and was treated with modified shoe wear, exercises, and orthotics.  She continued to complain of heel pain, but her treatment was limited by her deployed status.  Subsequently, she was also treated for plantar fasciitis with cortisone injections and modalities.  Despite these treatments her heels continued to bother her.  By her history given to this physician, she was scheduled for plantar fascia releases by the podiatrist; however, this was cancelled.  Since then, she had been treated for a brain lesion with oral steroids.  As a side effect of the steroids, the Veteran indicated that her weight had significantly increased and her plantar fasciitis had become quite disabling for her.  She related that she could not stand for more than a few minutes without requiring rest and the shoe wear modifications with orthotics did not help at all.  On her examination that day, the physician noted that the Veteran was an obese female with planovalgus feet.  She had significant tenderness to both her heels with palpation at the insertion of the plantar fascia into the calcaneus.  This was classic for plantar fasciitis.  The rest of her examination was normal.  The physician indicated that her plantar fasciitis heel pain significantly limited her daily activity and work status.  Although she also had flat feet which were congenital, the plantar fasciitis was not congenital and arose from her change in shoe wear and activity level and was etiologically related to service.  

September 2007 records noted that the Veteran had recently had a podiatry procedure for plantar fasciitis in August 2007 and was currently undergoing therapy.  There is no record of any foot procedure.  

A September 2009 evaluation revealed that the Veteran related that she had had chronic problems ever since she has come back from service in Iraq.  She reported having two injections in each heel back in 2004 or 2005.  She also indicated that she had extracorporeal shockwave therapy with Dr. C.H.  It was reported that she had also had surgery for her heel which entailed injections in June of this year (June 2009), but she was unclear what had been performed.  She was currently requesting a new pair of orthotics for her plantar fasciitis.  Physical examination revealed decreased range of motion noted to ankle joint bilaterally.  There was positive pain on palpation of the plantar medial tubercle of bilateral feet as well as pain along the plantar fascial band bilaterally.  The Veteran had 4/5 muscle strength to all lower extremity muscle groups.  She had mild tenderness along the posterior tibial tendon posterior to the medial malleolus and at the insertion of the posterior tibial tendon bilaterally right greater than left side.  The assessment was plantar fasciitis, bilaterally.

In a February 2010 letter, Dr. C.H. indicated that he had been treating the Veteran since May 2007.  At that time, she had significant flatfoot deformities and plantar fasciitis.  She was treated with shockwave therapy.  Orthotics and modified shoe wear was tried along with physical therapy, anti-inflammatory medications, and other modalities to include a home exercise program.  However despite this, because of her severe flatfeet, she had also developed significant arthritis in the middle part of her foot and had chronic plantar fasciitis.  Because of her significant obesity as well as her flatfoot deformities, she had significant problems mostly with the arches of her feet and her plantar fascia.  She was told that her only options were using Arizona braces which were a very significant brace holding the ankle and hindfoot still to unflatten her foot or surgery.  The surgery would involve surgical unflattening of the foot to include fusions of several of the joints below the feet in an attempt to try to unflatten the feet.  He noted that if she chose to proceed with the surgical intervention, it would actually put her non-weightbearing on each foot for a period of two to three months followed by two to three months of rehabilitation 

In June 2010, the Veteran was seen by VA for multiple medical issues and was noted to continue to struggle with bilateral plantar foot pain.  She used oxycodone when her feet were really bad (she was given a prescription of 90 tablets in January and had 2 left).  

In June 2011, Dr. C.H. indicated that the Veteran needed foot surgery and would be unable to weight bear for several months afterwards.  The Board notes that this surgery pertain to her pes planus.  However, the record shows that she was issued the Arizona brace.

In June 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported having daily pain reaching 10/10.  The examiner noted that the Veteran had plantar fasciitis.  It was also noted that she had severe flat feet and had been prescribed an Arizona brace.  The examiner noted that arthritis of the feet was noted in 2010, but was not shown on later x-rays.  The Veteran used orthotics.  X-rays revealed a normal right foot and a normal left foot except for osseous demineralization.  There was no impact on work ability.

In August 2015, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had plantar fasciitis and pes planus.  The Veteran stated she had constant pain on the level of 10/10 in her feet on a scale of 0-10.  She had no flares.  She used inserts in both shoes.  She stated she could only walk approximately 100 feet.  She took oxycodone for her pain and it lowered the level to 6/10.  She occasionally got cortisone injections into her feet and that would lower the pain to 7/10.  She saw a podiatrist privately and they were still talking about surgery to her feet, but nothing had been scheduled yet.  She described the pain as 10 out of 10.  No flare-ups impacted the function of the foot.  The Veteran did not have any functional loss or functional impairment of the foot being evaluated.  The examiner noted that the Veteran had pes planus.  The Veteran did not have pain on use of the feet.  The Veteran did not have pain on manipulation of the feet.  There was no indication of swelling on use.  The Veteran did not have characteristic callouses.  The Veteran used orthotics.  She did not have extreme tenderness of plantar surfaces on one or both feet.  She had decreased longitudinal arch height of the left foot on weight-bearing.  There was no objective evidence of marked deformity of one or both feet (pronation, abduction etc.).  For the feet the weight-bearing line did not fall over or medial to the great toe.  There was not a lower extremity causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  With regard to plantar fasciitis, this foot condition did not chronically compromise weight bearing.  This condition required orthotics.  The Veteran denied having had foot surgery.  The Veteran had subjective pain.  There was no objective finding of tenderness or swelling or pain.  There was no functional loss for the lower extremities due to plantar fasciitis.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran did not have any scars (surgical or otherwise) related to any conditions.  There was no degenerative or traumatic arthritis.  X-rays of the right foot were normal.  X-rays of the left foot revealed mild narrowing of the first and fifth MTP joints, the interphalangeal joint of the great toe and the second and third DIP joints.  There was apparent congenital fusion of the fourth and fifth proximal and distal phalanges.  There was no impact on employment.  In a March 2016 addendum, the examiner noted that the disability level was moderate.

The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20.  Here, the Veteran's plantar fasciitis, which is an unlisted condition, is rated as foot injury with a separate 10 percent rating for each side.  Under Diagnostic Code 5284, for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.   

The VA examiner indicated that the plantar fasciitis is moderate in degrees.  The Board recognizes that the Veteran believes her disability is more than moderate and thus warrants a higher rating.  The Veteran is competent to report her symptoms, including pain, as she experiences them through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994). Upon review of all lay and medical evidence, the Board finds that the Veteran's plantar fasciitis has been moderately disabling, but not moderately severely disabling throughout the appeal.  The Veteran also has nonservice-connected pes planus which has been noted to be severe to the degree that surgery has been contemplated, although severe symptoms were not shown on the last examination.  Nonetheless, the Board cannot assign a higher rating based on symptoms attributable to the pes planus.  The VA examiner indicated that the current level of severity of the plantar fasciitis is moderate and the examination and clinical findings for that disability alone and for each side are consistent with that level of severity, particularly since the last examination report identified no functional impairment due to the plantar fasciitis.  Although it has been variously noted that the Veteran has undergone a surgical procedure for her feet, there are no records of this procedure.  Most recently, Dr. C.H. indicated that the surgery would address her pes planus issues, but again, there is no record of any procedure.  On the last VA examination, the Veteran denied having had surgery.

The Board notes that Diagnostic Codes 5276-5283 regarding other disabilities of the foot are inapplicable here as VA examination results reviewed herein do not show that the Veteran has any of the listed conditions (other than pes planus which is not service-connected) or they do not provide an avenue for a higher disability rating.  See 38 C.F.R. § 4.71a, DCs 5277-5283.  

Therefore, the Board finds that the Veteran's plantar fasciitis most nearly approximates a 10 percent disability evaluation for each side.  The Veteran has heel pain, rather than pain on motion.  However, even considering DeLuca and other directives the records show no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet are used repeatedly over a period of time.  The Board finds that the 10 percent rating criteria already takes into consideration the Veteran's complaints of bilateral foot pain.  According, the Board finds that higher ratings are not warranted. 

Temporary Total Evaluation for Bilateral Foot Surgery

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).  If a hospital admission was for disability not connected with service, and during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29 (b).  The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29 (c).

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  A total rating will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30(a).  Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria.  38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial six months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2).

As previously indicated, notations in the record suggested that the Veteran underwent a surgical procedure for her plantar fasciitis.  However, there is no record in the VA or private records which reflects any such surgery for plantar fasciitis or for nonservice-connected pes planus.  The Board remanded this case for the RO to obtain these records, but, as noted, no records were forthcoming.  As such, the request for a temporary total rating must be denied as the Veteran's entitlement under the cited criteria cannot be determined and the Veteran herself actually denied having surgery on her last VA examination.  

Adenoma of the Pituitary Gland, Benign Tumor

An October 2005 magnetic resonance imaging (MRI) of the brain revealed a hypodensity on the post contrast coronal images series measuring approximately 2 millimeter (mm).  The pituitary stalk was in the midline.  The optic chiasm was intact.  The superior surface of the pituitary was concave.  In December 2005 records, it was noted that the MRI found a pituitary microadenoma.  

In February 2006, the Veteran was afforded a VA examination.  At that time, it was noted that prior testing showed a pituitary microadenoma.  There was no current treatment.  There were no flare-ups or precipitating, aggravating factors, alleviating factors, or alleviating medications.  There was no frequency, severity, or duration.  The condition was stable at this time.  There were no positive findings on examination.  The examiner noted that the October 2005 MRI showed a small pituitary microadenoma.  The diagnosis was pituitary adenoma with no current treatment.  

In August 2015, the Veteran was afforded a VA examination.  The Veteran stated she had no real symptoms or any new endocrine diagnoses.  She indicated that she was told her "tumor was gone "from her last visit with an endocrinologist in 2006.  She was not taking any medication for an adenoma.  She did not follow with any specialists on a regular basis related to this adenoma.  Her last MRI in 2006 was as follows: Partially empty sella was noted.  There was no evidence of an intrasellar or parasellar mass and no evidence of acute intracranial pathology.  The examiner indicated that there was no continuous medication required for control of an endocrine condition.  There had not been any surgery.  There had not been any other type of treatment for an endocrine condition.  She did not have any residual conditions or complications due to the neoplasm (including metastases) or its treatment.  A computerized tomography (CT) in July 2015 revealed no acute intracranial abnormalities.  The Veteran had an initial finding on MRI of a small pituitary adenoma which was now not currently evident.

Diagnostic Code 7915 indicates that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  38 C.F.R. § 4.120, Diagnostic Code 7915.  In order to satisfy the criteria for a compensable rating, the evidence must show that the service-connected pituitary microadenoma produced interference with endocrine functions or caused residual endocrine dysfunction.  38 C.F.R. § 4.119.  However, the Veteran's adenoma of the pituitary gland, benign tumor, is asymptomatic.  As such, there is no interference with endocrine functions or residual endocrine dysfunction.  Accordingly, a compensable rating is not warranted.


Bilateral Fibrocystic Breast Disease with Excisions

In July 2005, it was noted that the Veteran had two papilloma resections of her bilateral breasts, first in May 2004 and the second in October 2004.  

In August 2005, the Veteran complained of breast pain which had started during service, and persisted after service, and which was worse with menstruation.   Prior resections (following biopsy) of the breasts were noted.  The findings were benign.  The examiner indicated that the Veteran's breast pain was likely due to fibrocystic changes, given her history of intraductal papilloma on right, and indicated that she would be scheduled for further testing of the bilateral breasts.  Thereafter, a bilateral breast ultrasound was performed.  A moderate amount of fibroglandular tissue as well as a clip were seen.  There was a nodule in the upper left breast at 12 o'clock and in the upper outer right breast.  Both these had a benign appearance.  There were also a few calcifications in the upper outer right breast.  Spot magnification views demonstrated that the calcifications had a probably benign appearance.  At the 10 o'clock position of the right breast was a simple cyst.  In the left breast at the 12 o'clock position was a cyst with a small amount of internal echoes which was likely a complex cyst.  There were no solid or suspicious lesions present.  The impression was probably benign calcifications in the right breast, probable complex cyst at 12 o'clock in the left breast.  Follow-up testing was recommended.  A bilateral sonogram confirmed these findings.  

In September 2005, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had previously had blood discharge from her nipples.  She had a sonogram and a mammogram, which were positive for a lump.  She proceeded to have a needle biopsy.  Initially the biopsy showed cancer.  She was set up for emergency surgery.  She was ultimately told she had a large lump, but that it was not cancerous.  The lump was the size of a silver dollar.  Following this surgery, she stated everything was fine for several years.  In 1998, she found a lump in her right breast and was having a yellow discharge.  She did seek treatment.  She had a mammogram, ultrasound, and a needle biopsy.  The diagnosis was fibrocystic breast disease.  She was told that she had multiple papillomas that needed to come out.  She had 2 of these removed.  One year later, she had the same surgery and they removed one papilloma.  Preceding this papilloma excision, she did have bleeding from the nipple again.  She had a mammogram and ultrasound.  She stated she had 7 lumps removed from the right breast.  She did not recall how many lumps she had removed from the left breast.  She was told some of the lumps were suspicious for cancer.  At Walter Reed, they did an ultrasound, sonogram and reviewed her records from Kuwait.  She was told she needed surgery.  She stated they did remove all of the lumps and was told there was nothing left.  She said she was fine until she developed bleeding from the right nipple again.  She did have an MRI, needle biopsy and then another lump removed from the left breast.  They were concerned about the results and sought a second opinion.  The second opinion they sought did not feel this was cancer.  She was sent to an oncologist and he stopped her birth control pills, told her to avoid caffeine, chocolate, and soda, and she was to be monitored every 6 months.  She stated she was diagnosed with a tumor in the right breast.  It was later shown she had lumps in both breasts.  She had a mammogram and an ultrasound.  She stated that she was to have another mammogram and ultrasound in February of 2006.  She indicated they also noted calcium deposits.  She continued to have breast tenderness.  Some lesions were found on mammogram.  The mammogram/ultrasound revealed : 1) Probable benign calcifications in the right breast 6, months follow up recommended. 2) Probable complex cyst, 12:00, left breast, 6-month follow-up of left ultrasound recommended. 3) Comparison to the Veteran's most recent outside images was recommended.  The assessment was probable benign findings.  It was recommended that the Veteran have breast imaging of the bilateral breasts, short interval follow-up at 6 months.  The impression was breast pain likely due to fibrocystic changes per result of mammogram.  She would repeat the mammogram and ultrasound.  It was determined that the Veteran had fibrocystic breast disease bilaterally with excision of multiple papillomas from both breasts.  The most recent findings were reviewed again.  

In October 2008, the Veteran was afforded a VA examination.  Physical examination revealed an obvious asymmetry of the breasts with the left breast being considerably larger than the right breast.  There was no appreciable scarring on the left breast.  Palpation showed no mass, but showed significant tenderness.  There was no axillary adenopathy.  There was diffuse irregularity in the tissue consistent with fibrocystic changes.  In evaluation of the right breast, there was noted to be inversion of the right nipple which had been present for several years and was thought to be secondary to post-secondary scarring after her duct excision.  There was a circum-areolar incision, well-healed.  The breast was significantly smaller than the left and there was deficit of tissue noticeable particularly inferiorly.  There were no palpable dominant masses and no axillary adenopathy noted.  The Veteran expressed that she had a history of breast cancer and in fact that she had received a few radiation therapy treatments, but no chemotherapy.  In review of the records, the examiner could not find any documentation of breast malignancy or radiation therapy; rather, it appeared that the Veteran had multiple excisions for intraductal papillomatosis, extensive with large amounts of tissue removed at the time of duct excisions.  She originally presented with bloody nipple discharge.  The Veteran also had undergone a breast biopsy in 1999 in a civilian setting.  Review of the records confirmed that in 2004, the Veteran underwent multiple radiologic directed biopsy procedures and surgeries including a major duct excision in May 2004 and extensive duct excision in October 2004, both on the right breast.  The Veteran stated that she had a left breast biopsy; however, the examiner was unable to find those records.  The examiner located findings associated with abnormal breast imaging in that timeframe.  Currently, the Veteran was without evidence of active breast disease; however, she did have significant asymmetry of her breasts and significant scarring including abnormal shape and contour of the right breast and a surgically scarred inverted nipple.  Reconstructive surgery was certainly an appropriate option for this Veteran.  In addition, she would require ongoing care because of her past history and because of her continued breast pain 

In July 2010, the Veteran underwent a right breast biopsy.  The findings were benign.

The Veteran was afforded a VA examination in August 2015.  At that time, she indicated that she had daily pain of 8-9/10 on a scale 0-10 in both breasts.  She had no flares.  She stated she was not taking medications for this condition.  She indicated that she was told in February of 2015 that "everything was good."  She states that she would continue to follow with her specialist every 6 months.  Otherwise, she related that nothing really had changed.  On physical examination, there was no noted tenderness.  There was no obvious scars seen and she did have an inward right nipple.  She had a history of benign neoplasms of both breasts and biopsies of both breasts.  The examiner indicated that there were not any residual conditions caused by the benign neoplasms or treatment (e.g., arm swelling, nerve damage to arm).  The surgeries/treatment did not result in the loss of 25 percent or more tissue from a single breast or both breasts in combination.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's breast disease.  Likewise, there was no scarring.  There was no impact on employment.

Under Diagnostic Code 7626, residuals of breast surgery are rated under Diagnostic Code 7626.  Following radical mastectomy of both breasts, an 80 percent rating is warranted; for one breast, a 50 percent rating is warranted.  Following modified radical mastectomy of both breasts, a 60 percent rating is warranted; for one breast a 40 percent rating is warranted.  Following simple mastectomy or wide local excision with significant alteration of size or form of both breasts, a 50 percent rating is warranted; for one breast, a 30 percent rating is warranted.  Following wide local excision without significant alteration of size or form of both or one breast, a noncompensable rating is warranted.  For VA purposes: (1) Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; (2) Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast), but pectoral muscles are left intact; (3) Simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; (4) Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626.

The Veteran has been assigned a 30 percent rating based on her excisions and the change in size of one breast.  However, the Board finds that this rating does not contemplate bilateral involvement.  While the Veteran has not had a significant change in size to both breasts, she has undergone multiple biopsies and excisions to both breasts, a residual inverted nipple, and also has symptoms of breast pain and on occasion discharge of both breasts.  The most recent examination conflicts with the 2008 examination regarding breast tissue loss, and the Board accepts the findings regarding breast size on that earlier examination.  As such, the Board finds that in affording all reasonable doubt, the Veteran's bilateral fibrocystic breast disease more nearly approximates 50 percent rating representative of bilateral involvement.  However, the Veteran in this case has not had a mastectomy of any kind of either breast so a rating in excess of 50 percent is not warranted.

Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for right foot plantar fasciitis, in excess of 10 percent for left foot plantar fasciitis, and for a compensable rating for adenoma of the pituitary gland, benign tumor.  The evidence supports a higher rating of 50 percent for bilateral fibrocystic breast disease,

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral feet, pituitary tumor, and bilateral fibrocystic breast disease, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  There have not been any hospitalizations in the documentation or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis is denied.  

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis is denied.  

Entitlement to a temporary total evaluation for bilateral foot surgery is denied.  

Entitlement to an initial compensable rating for adenoma of the pituitary gland, benign tumor, is denied.

Entitlement to an initial 50 percent rating for bilateral fibrocystic breast disease with excisions is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


